EXHIBIT 10.8


 

RESTRICTED ACCOUNT AGREEMENT

 

This Restricted Account Agreement (this “Agreement”) is entered into this 31st
day of July 2008, by and among CAPITAL ONE, N.A., a National Association
operating under the laws of the United States with offices at 404 5th Ave, NYC,
New York 10018 (together with its successors and assigns, the “Bank”), MICRO
COMPONENT TECHNOLOGY, INC., a Minnesota corporation with offices at 2340 West
County Road C, St. Paul, Minnesota 55113-2528 (together with its successors and
assigns, the “Company”), and LV ADMINISTRATIVE SERVICES, INC., a Delaware
corporation as administrative and collateral agent for each lender (“Lenders”)
under the Securities Purchase Agreement dated as of July 31, 2008 by and among,
LV, the lenders party thereto from time to time (collectively, with their
respective successors and assigns, “LV”), and the Company (as amended, modified
or supplemented from time to time, the “Purchase Agreement”.  Unless otherwise
defined herein, capitalized terms used herein shall have the meaning provided
such terms in the Purchase Agreement referred to below.

 

WHEREAS, Lenders have provided financing to the Company, which financing is
evidenced by a Purchase Agreement and the Related Agreements referred to
therein;

 

WHEREAS, the Company and LV have retained the Bank to provide certain services
with respect to the Restricted Account (as defined below); and

 

WHERERAS, the Company and LV have agreed that an amount of cash equal to
$2,303,500.00 shall be deposited by Lenders on behalf of the Company by wire
transfer of immediately available funds into the Restricted Account, which cash
shall be held by the Bank for the benefit of LV, as security for the Company’s
and its Subsidiaries’ obligations under the Purchase Agreement and the Related
Agreements.  For the purposes of this Agreement, the “Restricted Account” shall
mean that certain deposit account (as defined in Section 9-102 of the Uniform
Commercial Code as in effect in the State of New York on the date hereof)
described on Exhibit B hereto, which Restricted Account shall be maintained at
the Bank and shall be in the sole dominion and control of LV;

 

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.             The Bank is hereby authorized to accept for deposit into the
Restricted Account the sum of $2,303,500.00.  The Bank hereby agrees to hold any
and all monies, and other amounts from time to time on deposit and/or held in
the Restricted Account for the benefit of LV and the Company and shall not
release any monies held in the Restricted Account until such time as the Bank
shall have received a notice from LV substantially in the form attached hereto
as Exhibit A (a “Release Notice”).  Following the receipt of a Release Notice
from LV, the Bank agrees to promptly disburse the amount of cash referred to in
such Release Notice to such account or accounts as LV has

 

1

--------------------------------------------------------------------------------


 

indicated in the Release Notice.  The Bank hereby agrees that it will only
comply with written instructions originated by LV directing disposition of funds
in the Restricted Account.  The Company hereby irrevocably authorizes the Bank
to comply with any and all instructions given to the Bank by LV with respect to
the Restricted Account without further consent by the Company.  The Bank, the
Company and LV agree that the Restricted Account is in LV’s sole dominion and
control.

 

2.             Each of the Company, LV and the Bank hereby agrees that the
Restricted Account shall not be closed, and the account name and account number
in respect thereof shall not be changed, in any case, without the consent of the
LV, except as specifically provided for in Section 9 below.

 

3.             The Bank hereby subordinates any claims and security interests it
may have against, or with respect to, the Restricted Account (including any
amounts from time to time on deposit therein) to the security interests of LV
therein, and agrees that no amounts shall be charged by it to, or withheld or
set-off or otherwise recouped by it from, the Restricted Account or any amounts
from time to time on deposit therein; provided that, in connection with all
service charges and any other charges which the Bank is entitled to receive in
connection with the servicing and maintaining of the Restricted Account (such
charges, collectively, the “Charges”), each of the Company, LV and the Bank
hereby agrees that the Bank will collect such Charges in the following manner:
(i) first, the Bank will charge other deposit accounts maintained by the Company
with the Bank, (ii) second, in the event that there are insufficient collected
funds in such other deposit accounts to pay such Charges, the Bank will promptly
notify the Company and LV with respect to same and, within seven (7) business
days of the Company’s receipt of such notice, the Company shall pay to the Bank
the full amount of such Charges then due, and (iii) third, if the Company fails
to pay to the Bank such Charges then due within the time period set forth in the
preceding clause (ii), the Bank will promptly provide a written notice to LV of
such occurrence and, in such case, the Bank is hereby authorized, following a
period of five (5) business days after the receipt of such written notice by LV,
to deduct such Charges then due from the Restricted Account, unless, during such
five (5) business day period, LV pays the amount of any such Charges then due to
the Bank from its own account.  Except for the payment of the Charges as set
forth in the immediately preceding proviso, the Bank agrees that it shall not
offset, deduct or claim against the Restricted Account unless and until LV has
notified the Bank in writing that all of the Company’s obligations under the
Purchase Agreement and the Related Agreements have been performed.

 

4.             The Company and the Bank agree that the maintenance by the Bank
of the Restricted Account shall be as agent for LV.  The Bank shall be
responsible for the performance of only such duties as are set forth herein. 
The Bank’s duties hereunder, however, are merely ministerial, and the Bank shall
have no liability or obligation to the Company or LV or to any other person for
any act or omission of the Bank in connection with the performance of the Bank’s
duties in servicing and/or maintaining the Restricted Account, except for acts
of gross negligence or willful misconduct by Bank.  IN NO EVENT, HOWEVER, SHALL
THE BANK HAVE ANY RESPONSIBILITY FOR

 

2

--------------------------------------------------------------------------------


 

CONSEQUENTIAL, INDIRECT, SPECIAL OR EXEMPLARY DAMAGES OR LOST PROFITS, WHETHER
OR NOT IT HAS NOTICE THEREOF, AND REGARDLESS OF THE BASIS, THEORY OR NATURE OF
THE ACTION UPON WHICH THE CLAIM IS ASSERTED, NOR SHALL IT HAVE ANY
RESPONSIBILITY OR LIABILITY FOR THE VALIDITY OR ENFORCEABILITY OF ANY SECURITY
INTEREST OR OTHER INTEREST OF LV OR THE COMPANY IN THE RESTRICTED ACCOUNT.  In
furtherance of and without limiting the foregoing, the Company and LV agree that
the Bank shall not be liable for any damage or loss to them for any delay or
failure of performance arising out of the acts or omissions of any third
parties, including, but not limited to, various communication services, courier
services, the Federal Reserve system, any other bank or any third party who may
be affected by funds transactions, fire, mechanical, computer or electrical
failures or other unforeseen contingencies, strikes or any similar or dissimilar
cause beyond the reasonable control of the Bank. This paragraph shall survive
the termination of this Agreement.

 

5.             Except where the Bank has been grossly negligent or has acted in
bad faith, each of LV and the Company and their respective successors and
assigns will release the Bank from and shall indemnify and hold the Bank
harmless from and against any and all losses, claims, damages, liabilities,
costs and expenses (including, without limitation, reasonable counsel fees,
whether arising in an action or proceeding among the parties hereto or
otherwise, without regard to the merit or lack of merit thereof) to which the
Bank may become subject, or which it may suffer or incur, arising out of or
based upon this Agreement or the actions contemplated hereby.  This paragraph
shall survive termination of this Agreement.

 

6.             The Bank shall be fully protected in acting on any order or
direction by LV respecting the items received by the Bank or the monies or other
items in the Restricted Account without making any independent inquiry
whatsoever as to LV’s rights or authority to give such order or direction or as
to the application of any payments made pursuant thereto.

 

7.             Nothing in this Agreement shall be deemed to prohibit the Bank
from complying with its customary procedures in the event that it is served with
any legal process with respect to the Restricted Account.

 

8.             The rights and powers granted in this to LV have been granted in
order to protect and further perfect its security interests in the Restricted
Account (including any amounts from time to time on deposit therein) and are
powers coupled with an interest and will be affected neither by any purported
revocation by the Company of this Agreement or the rights granted to LV
hereunder or by the bankruptcy, insolvency, conservatorship or receivership of
the Company or the Bank or by the lapse of time.

 

9.             This Agreement may not be amended or waived except by an
instrument in writing signed by each of the parties hereto.  This Agreement may
be terminated by the Bank upon giving the Company and LV thirty (30) days prior
written notice.  LV shall designate a successor bank on or prior to the
effective date of such termination and the

 

3

--------------------------------------------------------------------------------


 

Bank shall deliver the balance in the Restricted Account to such successor
bank.   Any notice required to be given hereunder may be given, and shall be
deemed given when delivered, via telefax, U.S. mail return receipt requested or
nationally recognized overnight courier to each of the parties at the address
set forth above.  This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof or thereof, as the case may be.  This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York, without regard to its conflict of laws principles.  This Agreement
sets forth the entire agreement between the parties hereto as to the matters set
forth herein and supersede all prior communications, written or oral, with
respect to the matters herein.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR CONTEMPLATED BY THIS AGREEMENT.  THE BANK, THE COMPANY AND LV
EACH HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW YORK
STATE COURTS LOCATED IN THE COUNTY OF NEW YORK IN CONNECTION WITH ANY DISPUTE
RELATED TO THIS AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY OR THEREBY.

 

*              *              *              *

 

4

--------------------------------------------------------------------------------


 

Agreed and accepted this 31st day of July 2008.

 

 

CAPITAL ONE, N.A.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

LV ADMINISTRATIVE SERVICES, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

 

 

Name: Roger E. Gower

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE NOTICE

 

To:

 

Capital One, N.A.

 

 

404 Fifth Ave., Suite 1

 

 

New York, NY 10018

 

 

 

Re:

 

Account Name: Micro Component Technology, Inc.

 

 

 

 

 

Account Number:

 

Reference is made to that certain Restricted Account Agreement, dated as of
July 31, 2008 (the “Restricted Account Agreement”), among Capital One, N.A. (the
“Bank”), Micro Component Technology, Inc. (the “Company”), and LV Administrative
Services, Inc. (“LV”).

 

This is to notify you that LV authorizes the release of
$                           (the “Release Amount”) from the account referenced
above in accordance with the terms of the Restricted Account Agreement.  Within
one business day following the receipt of this Release Notice, the Bank hereby
agrees to wire the Release Amount (or, in the event that the amount in the
Restricted Account is less than the Release Amount, such lesser amount) to the
following account in accordance with the wire instructions set forth below:

 

[Insert Wire Instructions]

 

 

 

LV ADMINISTRATIVE SERVICES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Agreed and accepted this      day of                        2008.

 

CAPITAL ONE, N.A.

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Restricted Account

 

·

 

Bank:

 

Capital One, N.A.

 

 

 

 

 

·

 

Bank Routing Number:

 

 

 

 

 

 

 

 

 

Account Name:

 

Micro Component Technology, Inc.

 

 

 

 

 

 

 

Account #:

 

 

 

--------------------------------------------------------------------------------